ADVISORY ACTION
The Applicant has filed a request for AFCP 2.0 and has proposed amending independent claims 1, 13, 19, and 20. The Examiner notes that the proposed amendments would overcome all outstanding rejections under §101. However, the proposed amendments do not overcome the outstanding prior art rejections. The proposed additional limitations of representative claim 1 are addressed below:

wherein the task execution environment comprises at least one representational state transfer application programming interface that facilitates interaction between at least the one or more machine-based agents and the task execution environment;
Kulkarni discloses an API that facilitates interaction between a user, the “task execution environment”, and a plurality of agents, who are (in this reference) human Turkers. See e.g. fig. 1 and fig. 5, each illustrating a state transfer diagram for a particular task. Although the agents here are human agents and not machine-based agents, the substitution of machine agents for human agents (as used in the Smart reference) would still be applicable, and the combination would still have been obvious. In other words, the obviousness analysis of claim 1 from the previous Office action still applies here.

wherein the executing comprises maintaining information of the executing one or more collaborative tasks in a first database of the task execution environment and outputting, via the at least one representational state transfer application programming interface, activities performed by each of the one or more machine-based agents for each of the systematic iterations of collaboration to a second database;
See Kulkarni, fig. 5, reproduced below, showing a task decomposed into sub-tasks, each with activities already performed by each human agent. (See comment above regarding human vs. machine-based agents.)

    PNG
    media_image1.png
    610
    713
    media_image1.png
    Greyscale
Kulkarni, fig. 5.

Thus, the proposed claims do not place the application in condition for allowance, based on the brief search performed by Examiner. 

/Vincent Gonzales/
Primary Examiner, 2124